Citation Nr: 1229654	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-33 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented with which to reopen a service connection claim for neurocardiogenic syndrome and presyncope, to include as secondary to an anthrax vaccination.

2.  Entitlement to service connection for neurocardiogenic syndrome and presyncope, to include as secondary to an anthrax vaccination.  

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to neurocardiogenic syndrome.



REPRESENTATION

Appellant represented by:	John S. Berry, Esquire



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1984 to April 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By way of brief history, the Veteran's claims were previously before the Board in February 2011, at which time the Board denied the application to reopen the claim for service connection for neurocardiogenic syndrome and syncope, and the claim for service connection for sleep apnea.  Thereafter, the Veteran appealed the Board's denial of his claims to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand to the Board (JMR).  The JMR moved for the Court to vacate and remand the February 2011 Board decision, as the parties agreed that the Board improperly considered the probative weight and credibility of the evidence with regards to the new and material evidence claim.  The parties also agreed that the claim for secondary service connection for sleep apnea should be remanded, as the claim was inextricably intertwined with the Veteran's neurocardiogenic syndrome claim.  See Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  In January 2012, the Court granted the JMR.

The issues of service connection for neurocardiogenic syndrome and presyncope, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In January 2004, the Board denied the Veteran's claim for service connection for neurocardiogenic syndrome and presyncope.  The Veteran did not perfect an appeal of that decision and the decision became final.

2.  Evidence received since the January 2004 rating decision raises a reasonable possibly of substantiating the claim for service connection for neurocardiogenic syndrome and presyncope.  


CONCLUSIONS OF LAW

1.  A January 2004 rating decision that denied the claim for service connection for neurocardiogenic syndrome and presyncope is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a); 20.1103 (2011).

2.  New and material evidence has been received subsequent to the January 2004 rating decision to reopen the claim of entitlement to service connection for neurocardiogenic syndrome and presyncope.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is reopening and remanding the claim of entitlement to service connection for neurocardiogenic syndrome and presyncope and remanding the claim for secondary service connection for sleep apnea.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence Claim

The Veteran claims that he has submitted new and material evidence to reopen a claim for service connection for a neurocardiogenic syndrome and presyncope disorder, and that the evidence is otherwise sufficient to grant said disorder.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO does appear to have reopened the Veteran's neurocardiogenic disorder claim, as reflected in the October 2008 Statement of the Case.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As reflected in the claims file, the RO denied the claim for service connection for a neurocardiogenic syndrome and presyncope in a January 2004 rating decision.  Although he was notified of this decision and his appellate rights in a January 2004 letter, the Veteran did not appeal the rating action, nor did he submit any additional evidence within a year following the decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the January 2004 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 19.129, 19.192.

At the time that the Veteran filed his initial claim for service connection, he essentially claimed that his "neuro motor/cardiac" syncope disorder was due to injections he received while on active duty, in preparation of his unit's deployment to the Persian Gulf War. 

In the January 2004 rating decision, the RO denied the claim for service connection on the basis that the evidence did not show that the disorder occurred in or was related to the Veteran's military service.  At the time of this rating action, the claims file included the Veteran's service treatment records, which were negative for any reported symptomatology or diagnoses related to a neurological, cardiac, or syncope disorder.  The service treatment records included the Veteran's immunizations records dated between 1984 and 1992.  

The claims file also included an April 1992 VA general medical examination report; at the time of the examination, the Veteran did not make any reports of any neurological, cardiac, or syncope symptomatology.  

Private medical records dated in June 2003 were associated with the claims file and revealed that the Veteran was treated for neurocardiogenic syncope.  These records reveal that he was diagnosed and treated for the disorder in 2000; however the medical records associated with his 2000 treatment were not of record at the time of the January 2004 rating decision.  The private medical records document the Veteran's report that his neurocardiogenic disorder began in 1998; these records did not include any comments or opinions as to the etiology of the Veteran's disorder.  Additional diagnoses reflected in the private treatment records include palpitations, arrhythmia, and sinus bradycardia.  

The Veteran filed his application to reopen the previously denied claim for service connection for neurocardiogenic syndrome and presyncope in July 2007; at the time that he filed his claim, he asserted that his neurocardiogenic disorder was related to an in-service vaccination that he received for anthrax prior to his unit's deployment.

Following the January 2004 rating decision, the RO obtained the Veteran's private medical records showing that he received hospital treatment in August 2000 after experiencing episodes of syncope.  An August 2000 history and physical narrative documents his report of feeling lightheaded and dizziness more than three times during the previous three months.  The Veteran also reported that he experienced a similar episode two years prior.  As reflected in an August 2000 discharge summary, the Veteran underwent various stress tests and was diagnosed with vasomotor syncope.  

A June 2003 letter from the Veteran's private cardiologist includes the Veteran's report of experiencing recurrent episodes of syncope and near syncope since 2003, following a period of extreme emotional stress.  The Veteran underwent a clinical examination, after which the cardiologist concluded that he was most likely suffering from periods of severe neurocardiogenic syncope.

VA treatment records include the Veteran's reported medical history and document the treatment of his syncopal symptomatology.  A November 2003 VA cardiology consultation note documents his report of a three year history of recurrent syncope and treatment using prescription medication; after a clinical assessment, he was diagnosed with drug refractory vasovagal syncope and recommended to receive a pacemaker.  Treatment records dated in April, June and July of 2004 include the Veteran's report of receiving an anthrax vaccine in the early 1990's.  The April 2004 VA treatment record shows that the Veteran was diagnosed with neurocardiac syncope, chronic intermittent muscle cramps, and history of anthrax vaccination in 1990.  During a June 2004 neurology consultation, the Veteran reported that his first syncopal episode occurred at the age of thirty-six.  Treatment records dated in March 2005 and January 2005 include the Veteran's report of neurocardiogenic syncope since 2000.  

In light of the foregoing, and as indicated by the January 2012 JMR, new and material evidence has been received to reopen the claim for service connection for neurocardiogenic syndrome and presyncope.  The new evidence, in part, consists of the Veteran's competent lay statements in which he specified that he received an "anthrax vaccination" during his military service, not simply "vaccinations."  In appears that the parties to the JMR found this distinction was potentially sufficient for the purpose of finding that such evidence is new in that it was not previously of record and not previously considered; and that it is likely material, in that it constitutes competent lay evidence regarding whether the Veteran's currently diagnosed condition may be related to an in-service incident.  As such, the Board finds that this evidence will ultimately be viewed as neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim. 

For the purpose of determining if new and material evidence has been received, the Board may not consider the credibility of the newly submitted evidence but must presume that newly submitted evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claim for neurocardiogenic syndrome and presyncope (i.e. evidence of an in-service occurrence, a continuity of symptomatology, and a currently diagnosed neurocardiogenic condition) and the service connection claim is reopened.  See 38 C.F.R. § 3.156(a).  While the claim for neurocardiogenic syndrome and presyncope is reopened, the Board reiterates that the standard for reopening a claim is relatively low and does not necessarily indicate his claim will be ultimately granted.


ORDER

New and material evidence having been received, the claim for service connection for neurocardiogenic syndrome and presyncope is reopened.  To this extent and this extent only, the appeal is granted.


REMAND

Having decided that that the Veteran's neurocardiogenic syndrome and presyncope disorder claim should be reopened, VA's duty to assist has been triggered and the claim must be developed as necessary.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

As explained above, the Veteran claims that his neurocardiogenic disorder is related to an anthrax vaccination he reportedly received in preparation for his unit's deployment to the Persian Gulf War.  While the Veteran's service personnel records do not show that he served in the Southwest Asia theater of operations during the Persian Gulf War, his claim of receiving vaccinations prior to potential deployment has raised the issue of whether service connection may be warranted under the provisions of 38 C.F.R. § 3.317.  The Board finds that further development of the claim must be undertaken with consideration of this provision.

VA statutes and regulations provide that service connection is warranted for certain chronic disability patterns based on exposure to environmental hazards experienced during military service in Southwest Asia.  The environmental hazards may have included:  exposure to smoke and particles from oil well fires; exposure to pesticides and insecticides; exposure to indigenous infectious diseases; exposure to solvent and fuel fumes; ingestion of pyridostigmine bromide tablets, as a nerve gas antidote; the combined effect of multiple vaccines administered upon deployment; and inhalation of ultra fine-grain sand particles.  In addition, there may have been exposure to smoke and particles from military installation "burn pit" fires that incinerated a wide range of toxic waste materials.

The chronic disability patterns associated with these Southwest Asia environmental hazards have two distinct outcomes.  One is referred to as "undiagnosed illnesses" and the other as "diagnosed medically unexplained chronic multisymptom illnesses" that are without conclusive pathophysiology or etiology.  Examples of these medically unexplained chronic multi-symptom illnesses include, but are not limited to:  (1) chronic fatigue syndrome, (2) fibromyalgia, and (3) irritable bowel syndrome.  A "medically unexplained chronic multisymptom illness" is defined under § 3.317(a)(2)(ii) as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  However, diseases of "partially explained etiology," such as diabetes or multiple sclerosis, are not considered by VA to be in the category of medically unexplained chronic multisymptom illnesses.

Additionally, signs and symptoms that may be manifestations of both undiagnosed illnesses or diagnosed medically unexplained chronic multi-symptom illnesses include, but are not limited to:  (1) fatigue; (2) signs or symptoms involving the skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.

In this case, as mentioned above, the claims file includes evidence of a currently diagnosed neurocardiogenic disorder and the Veteran's competent statements regarding in-service exposure to vaccines in preparation of his unit's deployment to the Persian Gulf War.  Given this evidence, the Board determines that a VA examination is now warranted in order to determine the nature and etiology of his neurocardiogenic syndrome and presyncope disorder and whether this condition may relate to vaccines he received during his active duty service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With regards to the sleep apnea claim, the Veteran asserts that this disorder is related to his neurocardiogenic condition.  Thus, the Veteran's claim for entitlement to service connection for sleep apnea, to include as secondary to the claimed neurocardiogenic disorder, is inextricably intertwined with the issue of entitlement to service connection for neurocardiogenic syndrome and presyncope discussed above.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).  Therefore, the Board will also remand this issue along with the neurocardiogenic syndrome claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA and private medical records relevant to the Veteran's claims following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After completion of the above, schedule the Veteran for VA examination to determine the etiology of his neurocardiogenic syndrome and presyncope disorder.  The claims file, to include a copy of this Remand, must be made available for review in conjunction with the examination.  All necessary tests should be accomplished.  Following the review of the claims file and examination of the Veteran, the examiner shall opine as to the following:

(a)  Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's diagnosed neurocardiogenic syndrome and presyncope condition is related to any reported vaccinations received during active duty service in preparation of deployment, including anthrax vaccine.  

(b)  Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's diagnosed neurocardiogenic syndrome and presyncope condition is otherwise related to the Veteran's military service.  

In providing the requested opinion, the examiner must consider and discuss the Veteran's lay statements regarding the incurrence of his neurocardiogenic disorder, his receipt of vaccinations while on active duty, and the continuity of his neurocardiogenic symptomatology.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

*  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may have detrimental consequences on the pending claim.  38 C.F.R. § 3.655.

3.  After completion of the above, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.   In so doing, determine whether an examination is warranted with respect to the sleep apnea claim.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  Then readjudicate the Veteran's claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


